Citation Nr: 1222570	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-26 333A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected digestive system disability prior to May 21, 2007.

3.  Entitlement an evaluation in excess of 30 percent for service-connected digestive system disability for the period from May 21, 2007 to July 24, 2008.

4.  Entitlement to an evaluation in excess of 30 percent for the service-connected digestive system disability beginning September 1, 2008.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from March 1992 to December 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008, May 2009, August 2009, and March 2011 by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO assigned a 10 percent evaluation for the appellant's digestive system disability in its August 2008 rating decision.  The appellant is appealing that initial rating.  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

While the case was in appeal status, the appellant's disability evaluation for the digestive system disability with gastroesophageal reflux disease (GERD), residuals of gall bladder removal and symptoms similar to irritable bowel syndrome (IBS) was increased from 10 percent 30 percent, effective from May 21, 2007.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the service-connected disability does not represent the maximum rating available for a digestive system condition, the appellant's claim remains in appellate status, and the Board has identified the claim as separate issues as stated on the title page.  (A temporary total rating was assigned from July 25, 2008, to August 31, 2008, under the provisions of 38 U.S.C.A. § 4.29.  This period will not be addressed because a rating higher than 100 percent is not assignable.)

The dates for the rating issues for the service-connected digestive system disability have been recharacterized as indicated on the title page to comport with the medical evidence of record.

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim has been raised by the record, and has been added to the title page.

The issues of entitlement to service connection for major depressive disorder (MDD) and for pancreatic dysfunction (to include diabetes mellitus) secondary to the service-connected digestive system disability, including by way of aggravation, have been raised by the record, but neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a written statement dated February 11, 2008, the Veteran withdrew his appeal of entitlement to service connection for an eye disorder.

2.  The clinical findings relating to the appellant's digestive system disability with GERD and gall bladder removal include nearly constant epigastric distress with need for medications, nausea, diarrhea, complaints of abdominal and substernal pain, heartburn and the need for emergency room visits for the period between October 30, 2006 and July 24, 2008.

3.  As of September 1, 2008, the appellant's digestive system disability with GERD and gall bladder removal became more severe and reflected additional IBS-like symptomatology; symptoms included nearly constant epigastric distress, pyrosis, regurgitation, substernal and abdominal pain, nausea, diarrhea alternating with constipation, some weight loss, some blood in stools, stomach cramping, abdominal spasms, visceral hypersensitivity, intermittent debilitation and the need for medications and emergency room visits.

4.  Symptomatology consistent with a 100 percent evaluation under Diagnostic Codes 7306, 7312, 7323 or 7330 has not been demonstrated at any time during the appeal period.

5.  The disability picture caused by the appellant's digestive system disability is not so unusual as to render the application of the regular schedular rating provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for an eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The schedular criteria for an initial evaluation of 30 percent, but not more, were met for the service-connected digestive system disability with GERD, gallbladder removal and IBS-like symptoms prior to May 21, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Codes 7301-7329, 7345-7348 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

3.  The schedular criteria for an evaluation of in excess of 30 percent were not met for the service-connected digestive system disability with GERD, gallbladder removal and IBS-like symptoms for the period from May 21, 2007 to July 24, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Codes 7301-7329, 7345-7348 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

4.  The schedular criteria for an evaluation of 60 percent, but not more, were met for the service-connected digestive system disability with GERD, gallbladder removal and IBS-like symptoms beginning September 1, 2008.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Codes 7301-7329, 7345-7348 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

The appellant's claim for service connection for an eye disorder was denied in a rating decision issued by the RO in September 2006; the appellant submitted his Notice of Disagreement in April 2007, and a Statement of the Case (SOC) was issued in August 2007.  In October 2007, the appellant submitted a VA Form 9, Substantive Appeal, to the RO on the eye disorder service connection issue.  However, the appellant subsequently submitted a written statement, in February 2008, expressly withdrawing the eye disorder service connection claim.  Therefore, the appeal for the eye disorder service connection claim was withdrawn.  See 38 C.F.R. § 20.204.

Because the appellant has withdrawn his appeal as to the issue of entitlement to service connection for an eye disorder, there remain no allegations of errors of fact or law for appellate consideration as to that particular issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the eye disorder service connection claim, and dismissal of that issue is warranted.

II.  Increased rating claims

The appellant is seeking higher evaluations for his service-connected digestive system disability.  He argues that his service-connected symptomatology has met several criteria for a higher evaluation, including impaired health, weight loss, extreme financial burden, numerous sick days off work, extreme sickness, nausea, fever, watery stool, inconsistent bowel habits, painful bowel movements, frequent abdominal pain and life threatening organ damage from swelling.

A.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant with a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  VA letters dated in March 2008, and June 2009, provided the appellant with the Dingess notice.

The appellant's digestive system disability increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's VA and private medical treatment reports have been associated with the claims file.  The appellant was afforded VA medical examinations in August 2007, August 2009, and March 2011.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

These VA examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the digestive system disability and demonstrated objective evaluations.  The examiners were able to assess and record the status of the appellant's digestive system.

The August 2007, August 2009, and March 2011 examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any one of these examinations was in any way incorrectly conducted.  It is not shown that any VA examiner failed to address the clinical significance of the appellant's digestive system disability.  

Further, each VA examination report addressed the applicable rating criteria.  As a result, additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for his digestive system disability, as well as the assistance VA would provide.  It appears that all obtainable evidence identified by the Veteran relative to his digestive system disability claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


B.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Evidence of record

The appellant submitted his claim for service connection for a gastric disorder on October 30, 2006.  Private medical evidence indicates that the appellant had been seen for complaints of upper quadrant and epigastric pain in May 2006.  He denied vomiting and diarrhea.  The appellant was noted to take Prevacid every day.  The clinical assessment was epigastric pain.  In May 2007, the appellant sought emergency room treatment for severe epigastric pain and heartburn.  He said that the pain would become more frequent and severe if he stopped taking the Prevacid.  He denied gas, constipation, diarrhea, stomach cramps, melena, nausea and vomiting, blood in the stool, change in bowel habits and weight loss.  He also denied chronic fatigue and malaise.  The appellant reported that the pain occurred mostly at night, that it was 8 out of 10 in severity at times, that it lasted one to two hours and that it radiated into the right upper quadrant.  On physical examination, the appellant weighed 186 pounds.

The appellant was afforded a VA medical examination in August 2007; the examiner reviewed the claims file.  The appellant complained of intermittent right upper quadrant pain and substernal chest pressure despite being on daily Prevacid, as well as episodes of substernal chest pain and diarrhea lasting several days after the ingestion of certain foods.  These episodes were said to occur one or two times per month.  The appellant reported that he had missed five to ten days of work in the preceding year due to these symptoms.  He said that he was able to perform his usual functions as a police officer when he did not experience such episodes.  On physical examination, there was erythema of the oropharynx and there was evidence of irritation in the posterior oropharyngeal wall.  The abdomen was not tender to palpation.  The Murphy sign was negative for gall bladder complications.  The examiner rendered a diagnosis of status post cholecystectomy with intermittent symptoms of residual cholecystitis.  The examiner also stated that the appellant had a pretty classic case of GERD, and that his current symptomatology and course over the previous year was compatible with this diagnosis.  

The appellant thereafter sought private emergency room (ER) treatment for chest pain thought to be reflux in October 2007.  In January 2008, the appellant again sought ER treatment.  It was noted that the appellant had been placed on Actigall after the prior episode and this medication had relieved the pain completely for a while.  The appellant stated that the pain had gradually came back and he described the pain as sharp and burning; he said that the pain lasted two to three hours each time; that the pain was three or four out of ten in severity; and that the pain usually occurred after meals but also happened at other times as well.  The appellant reported experiencing mild nausea with the pain and he denied vomiting, melena and blood in his stools.  He said that the Previcid controlled his heartburn.  The clinical assessment was epigastric pain and it was considered likely that the appellant had microlithiasis because MRI testing had shown no definite stones.  However, the common bile duct was enlarged.  The appellant was again seen for abdominal pain in an ER in February 2008.  The appellant complained of pain that was 8 out of 10 in severity; he described the pain as stabbing in nature, but not radiating, and accompanied by nausea and diarrhea.  He denied blood in his stool, constipation, hematemesis, melena and vomiting.  In a May 2008 ER visit, the appellant reported similar symptoms.  A CT scan found no definite stones or filling defects in the bile duct, but the duct was more enlarged than previously.  A May 2008 report from the Southeast Idaho Gastroenterology and Endoscopy Center indicated that that the appellant had stopped taking ursodiol several months prior and that he had been doing well until one week prior when he developed severe right upper quadrant pain.

In June 2008, the appellant underwent a cholangiopancreatography procedure in a private facility; this procedure was not successful.  Based on the convergence of the appellant's symptoms and his elevated liver function tests, it was thought that the appellant had microlithiasis or common bile duct sludge.  That same month, the appellant underwent an endoscopic retrograde cholangiopancreatography (ERCP) because of his continued abdominal pain.  That procedure was not successful and he was referred to a private facility in Utah for another attempt.  The second ERCP was successfully done along with a sphincterotomy in July 2008.  The appellant subsequently developed the complication of pancreatitis and he was hospitalized for a week due to the pancreatitis.  After his release from the hospital on July 30, 2008, the appellant was kept off work until September 1, 2008, when the doctor released him to return to work on light duty and half days.  

An August 2008 VA treatment record reflects that the appellant was experiencing breakthrough GERD despite medications and that he had reported having pain starting with eating that radiated to his back.  The appellant said that the pain was constant and that it waxed and waned.  The appellant was noted to have had a twenty-pound weight loss while recovering from the bout of pancreatitis.  

Private medical records reflect that the appellant was seen for complaints of abdominal pain, constipation and nausea in October 2008.  He weighed 177 pounds.  The appellant was again seen for complaints of abdominal pain in December 2008.  He also complained of episodic diarrhea, as well as some occasional constipation.  In January 2009, he was seen for complaints of pain in the right upper quadrant.  He denied having vomiting, diarrhea, constipation or flank tenderness.  On physical examination, the abdomen was soft and not distended with positive bowel sounds.  There was tenderness in the right quadrant.  The next month, the appellant again complained of abdominal pain.  He denied diarrhea, constipation, vomiting, hematemesis, melena, and blood in his stool.  Later that month, the appellant sought ER treatment for complaints of abdominal pain and diarrhea occurring over the preceding week.  The appellant indicated that he had been doing reasonably well after the episode of pancreatitis in July 2008.  He stated he had weaned himself off of his prescribed Percocet and that Tramadol allowed him to function much better.  The appellant also reported experiencing nausea with the abdominal pain, but no vomiting.  A follow-up note dated February 26, 2009, includes a clinical assessment of blood in stool and nausea.  

The appellant continued to complain of abdominal pain in March 2009.  He denied diarrhea, constipation, vomiting, hematemesis, melena, and blood in stool. The appellant was given an excuse to miss work for a week on March 16, 2009, due to continued pancreatitis and back pain.  On March 23, 2009, he was limited to light duty for two weeks because of abdominal pain.  He was released to work with no restrictions on April 6, 2009.  A June 2009 letter from the appellant's private gastroenterologist states that the appellant had been significantly debilitated and limited in his activity, at least on an intermittent basis, due to his sphincter of Oddi disease and diarrhea-predominant illness.  

The appellant's VA treatment records also reflect that the appellant had ongoing complaints of abdominal pain that were treated with various drugs.  

The appellant was afforded another VA medical examination in August 2009; the examiner reviewed the claims file and noted that the appellant was taking medications for abdominal pain and for abdominal spasms, as well as three medications for GERD.  The appellant complained of heartburn twice a day despite the GERD medications.  He reported occasional vomiting, but denied dysphagia, vomiting and hematemesis.  The appellant also complained of daily right upper quadrant pain and severe stomach cramping every day, on and off throughout the day.  The appellant reported having trouble with diarrhea since the ERCP in July 2008, and he said that he experienced diarrhea up to five or six times per day.  He also reported having a hard stool that was hard to pass a couple of days per week.  The appellant denied incontinence, but said that he felt that he needed to be close to a bathroom.  He said that he had missed 500 hours of work due to digestive system symptoms over the previous year.  On physical examination, the appellant weighed 194 pounds.  He had tenderness on the right side of the abdomen.  The examiner concluded that the appellant's diarrhea was not really a separate diagnosis of IBS, but rather that the diarrhea was part of the symptom complex of his service-connected conditions.  The examiner stated that the appellant's diarrhea had gotten significantly worse since the previous year.

Private laboratory reports, dated in October 2009, indicated that the appellant's hematocrit and hemoglobin levels were below the normal values for those tests.  A January 2010 letter from the appellant's private gastroenterologist states that the appellant had chronic intractable abdominal pain and that he had had a change in bowel pattern that was most characteristic of IBS with visceral hypersensitivity.  In November 2009, the appellant's private gastroenterologist wrote that the appellant had had episodes of intermittent diarrhea followed by bouts of constipation which would be consistent with IBS.  The physician noted that the appellant had missed quite a bit of work due to flare-ups in the past and that vital sign records for the appellant documented that he had demonstrated a 16-pound weight loss during the period of his flare-ups, although he was currently back to his baseline weight.  

The appellant underwent an outpatient annual examination at a VA facility in February 2010.  The clinical assessment was recurrent severe upper abdominal pain.  In April 2010, a psychologist noted that the appellant complained of having a problem with frequent urgent bowel movements.

A March 2011 VA nursing note indicates that the appellant was seen for complaints of diarrhea and vomiting.  He reported experiencing intermittent frothy stool and nausea.  His eyes were sunken.  The appellant complained of constant abdominal pain with intestinal gas.  There was a notation of bright red blood on tissue after bowel movement.  

The appellant underwent another VA medical examination in March 2011; the examiner reviewed the claims file. The appellant reported that he was medically retired from his police job due to his back and digestive problems.  He said that he had missed a lot of work when he was working because of stomach problems.  The appellant complained of abdominal pain, regurgitation, nausea, diarrhea alternating with constipation, bloating, gas, heartburn, and occasional swallowing difficulties.  He denied symptoms of vomiting, bloody vomit, blood in stools, and melena.  The examiner rendered diagnoses of GERD, gall bladder removal and sphincter of Oddi dysfunction.  The examiner opined that the appellant's gastrointestinal symptoms were due to these diagnoses and not to IBS, per se.

2.  Legal analysis

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Pain, nausea, vomiting and diarrhea are the sorts of observable events that are amenable to lay observation.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The RO has rated the appellant's service-connected digestive system disability described as including GERD, gall bladder removal residuals and IBS-like symptoms under 38 C.F.R. § 4.114, Diagnostic Codes 7318-7346.  

Under Diagnostic Code 7318, removal of gall bladder, a 10 percent rating is assigned for mild symptoms and a 30 percent rating is warranted for severe symptoms.  This is the maximum rating available for removal of the gall bladder.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

There is no Diagnostic Code directly applicable to GERD; the appellant's service-connected GERD is therefore currently rated by analogy under Diagnostic Code 7346 which addresses hiatal hernia.  Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a 60 rating.  The existence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent rating.  The existence of two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7346.  

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress; a 30 percent rating is warranted for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum rating available for irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The RO has assigned an initial 10 percent evaluation between October 30, 2007 and July 24, 2008; a 100 percent evaluation from July 25, 2008 to August 31, 2008; and a 30 percent evaluation from September 1, 2008 onward.  The Board finds that the clinical picture presented by the appellant's digestive system condition more closely approximated the symptoms listed under the 30 percent evaluation for hiatal hernia under Diagnostic Code 7346 for the period between October 30, 2006 and July 24, 2008.  The Board has considered the appellant's statements describing his digestive system disability, as well as the clinical evidence of record which reflect steady and ongoing complaints of nearly constant chest pain despite the use of GERD medication, along with persistently recurrent abdominal pain.  

The evidence demonstrates the presence of two or more of the symptoms required for the 30 percent evaluation, albeit of less severity.  This normally warrants a 10 percent rating.  Nonetheless, pursuant to 38 C.F.R. § 4.114, the Board will assign the next higher evaluation of 30 percent because the severity of the appellant's overall disability warrants such an elevation.  The appellant's overall digestive system disability includes nearly constant epigastric distress with need for medications, nausea, diarrhea, complaints of abdominal and substernal pain and heartburn, and the need for five emergency room visits between May 2007 and May 2008, plus documented time lost from work.

However, the findings needed for the next higher evaluation were not demonstrated at any point prior to July 2008.  As reflected in the clinical evidence of record, the appellant underwent treatment for his service-connected disability and had the complication of pancreatitis for which he was hospitalized.  Thereafter, his symptoms included complaints that were consistent with IBS, such as chronic intractable abdominal pain with changes in bowel pattern and visceral hypersensitivity.  As of July 25, 2008, the symptoms associated with the appellant's digestive system disability included nearly constant epigastric distress, pyrosis, regurgitation, substernal and abdominal pain, nausea, diarrhea alternating with constipation, some weight loss, some blood in stools, stomach cramping, abdominal spasms, visceral hypersensitivity, intermittent debilitation and the need for medications and emergency room visits.

In addition, both the August 2007 VA examiner and the March 2011 VA examiner attributed the appellant's chronic diarrhea to his service-connected digestive system disability.  Furthermore, the appellant's diarrhea was noted by VA examination to have become demonstrably more severe after his July 2008 hospitalization.  The appellant did have some weight loss after that hospitalization; there is some clinical evidence of anemia; and the symptom combinations have been productive of at least considerable impairment of health.  The overall disability led to three ER visits between October 2008 and February 2009, plus documented time lost from work.

Based on the clinical evidence of record documenting the appellant's increase in symptomatology after July 2008, particularly in connection with diarrhea, and pursuant to the dictates of 38 C.F.R. § 4.114, the Board finds that an evaluation of 60 percent is warranted for the appellant's digestive system disability beginning September 1, 2008, the day after his temporary total rating terminated.  This is the maximum schedular rating under Diagnostic Code 7346.  

However, an evaluation in excess of 60 percent is not warranted.  The appellant does not have symptoms equivalent to a pronounced gastrojejunal ulcer pursuant to Diagnostic Code 7306 (100 percent rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated), nor does he have cirrhosis of the liver and therefore Diagnostic Code 7312 is not for application.  Furthermore, the appellant's symptomatology does not more closely approximate pronounced ulcerative colitis because symptoms such as marked malnutrition, anemia, general debility and serious complications such as liver abscesses (100 percent evaluation) have not been clinically documented.  In addition, Diagnostic Code 7330 is not for application because the appellant has never had any intestinal fistula.

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record does not establish that the rating criteria are inadequate for rating the appellant's gastric.  The appellant's digestive system disability is manifested by impairment in occupational functioning and there is no indication in the record that the average industrial impairment from the digestive system disability would be in excess of that contemplated by the initial 30 percent evaluation or by the currently assigned 60 percent rating.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds no evidence that the digestive system disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the digestive system disability on appeal that would render impractical the application of the regular schedular standards.  The various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for disorders of the digestive system.  For these reasons, referral for extraschedular consideration is not warranted for the appellant's disability of the digestive system.

Accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from his digestive system disability would be in excess of that contemplated by the two-tier assigned ratings on appeal.  The Board has already elevated to the next higher evaluation based on the severity of the overall disability pursuant to 38 C.F.R. § 4.114.  In short, the rating criteria contemplate not only the appellant's symptoms but the severity of his digestive system disability.  As a result, the manifestations of his digestive system disability are not in excess of those contemplated by the initial 30 percent evaluation prior to July 25, 2008, or those contemplated by the 60 percent rating assigned beginning September 2008.  

The Board has considered whether any additional "staged" ratings beyond the current 30 and 60 percent ratings granted are appropriate.  The Board has not found any additional variation in the appellant's symptomatology or clinical findings that would warrant the assignment of any additional staged rating for the gastrointestinal disability since the grant of service connection, effective in October 2006.  The record does not show any additional varying levels of disability for the digestive system disability.  

The preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent prior to July 25, 2008, or in excess of 60 percent from September 1, 2008 onward.  

ORDER

The appeal as to the Veteran's claim of entitlement to service connection for an eye disorder is dismissed.

An initial evaluation of 30 percent for the digestive system disability is granted, effective October 30, 2006, subject to the law and regulations governing the award of monetary benefits.

An evaluation in excess of 30 percent is denied for the digestive system disability prior to July 25, 2008.

An evaluation of 60 percent for the digestive system disability is granted, effective September 1, 2008, subject to the law and regulations governing the award of monetary benefits.

REMAND

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appellant has been medically retired from his job since approximately 2010.  There is medical evidence and lay evidence of record to indicate that the appellant's capacity for individual employability has been compromised by his service-connected disabilities.  In addition, he has significant non-service-connected disorders, for example, lumbar spine pathology, that have also affected his employability.  The duty to assist requires that a VA medical opinion be obtained on remand on the question of the appellant's capacity for individual employability.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Obtain the appellant's relevant medical treatment records from any VA facility identified by the appellant, to the extent not already on file for the period from March 2011 to the present.

3.  After securing any necessary release(s) and with the assistance of the appellant as needed, identify and obtain all private health care records not previously secured that relate to treatment for his service-connected disabilities since February 2009.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA social and industrial survey to ascertain the impact of his service-connected disabilities on his capacity for employment.  The claims file must be made available for review in conjunction with the survey.  The survey report must set forth pertinent facts regarding the appellant's medical history, education, employment history, social adjustment, and current behavior and health.  The survey report must contain an assessment of the appellant's current functioning and identify the conditions which limit his employment opportunities.  The survey report must evaluate and discuss the effect of all of the appellant's service-connected disabilities (GERD, gall bladder removal with symptoms of IBS and posttraumatic stress disorder), both singly and jointly, on his employability.  Distinctions between the effects the appellant's service-connected disabilities and non-service-connected disorders have on his capacity for employment must be noted.

6.  After the above development action has been accomplished, schedule the appellant for appropriate VA examinations to determine the nature, severity and extent of his service-connected disabilities, to include the effect of these service-connected disabilities on his employability.  All appropriate testing should be accomplished.

The claims file must be reviewed and that review should be indicated in the examination report(s).  The examiner(s) must review the appellant's entire medical history in order to construct an overall picture of his health status since October 2006.  Distinctions between service-connected disabilities and non-service-connected disorders must be noted.

To the extent possible, the examiner(s) must indicate the historical degree of impairment due to the service-connected disabilities, as opposed to the impairment due to other physical disabilities, including the back.  Based on a review of the claims file and the examination findings, the examiner(s) must offer an opinion regarding the severity of each diagnosed disorder and the extent to which each diagnosed disorder affects the appellant's ability to work.  The examiner(s) must describe how the symptoms of the service-connected disabilities have affected the appellant's social and industrial capacity since October 2006.  The examiner(s) must describe in detail the impact that the appellant's service-connected disabilities have on his employability as opposed to the impact his non-service-connected conditions have on his employability.

Based on examination findings and review of the record, the examiner(s) must offer an opinion as to whether it is at least as likely as not that the appellant's service-connected disabilities (GERD, gall bladder removal with symptoms of IBS and posttraumatic stress disorder), either singly or taken together, without regard to his non service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, each examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if an examiner concludes that there is insufficient information to provide an opinion concerning employability without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's capacity for employment.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the social and industrial survey and examination reports, conduct a review to verify that all requested opinions have been provided.  If information contained in any of the reports is deemed lacking, refer the report(s) for corrections or additions.  See 38 C.F.R. § 4.2.

8.  Thereafter, adjudicate the TDIU claim on appeal.  The adjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, 38 C.F.R. §§ 3.321, Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); and Rice v. Shinseki, 22 Vet. App. 447 (2009).

9.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


